                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                        STATESBORO DIVISION

ASHA K. SPAULDING,                 )
                                   )
     Movant,                       )
                                   )
v.                                 )           CV615-107
                                   )           CR612-017, CR613-001
UNITED STATES OF AMERICA,          )
                                   )
     Respondent.                   )


                                 ORDER

     Asha K. Spaulding moves under 28 U.S.C. § 2255 to vacate, set aside,

or correct her federal sentence. Doc. 1. On preliminary screening, the Court

denied her motion based on Spaulding’s waiver of her direct and collateral

appeal rights. Doc. 3 at 4 (recommending denial based on movant’s sworn

statement in her plea agreement); doc. 5 (adopting recommendation as

judgment of the Court). Movant appealed, and the Eleventh Circuit vacated

and remanded for further proceedings to “accord the parties fair notice and

an opportunity to present their positions” before disposing of the case based

on the plea waiver, which Spaulding did not have the chance to address

prior to adoption of the recommendation. Doc. 18 (appeal opinion, quoting

Day v. McDonough, 547 U.S. 198, 210 (2006)); see doc. 6 (objection to the

report and recommendation timely signature-filed but received by the Court
after entry of the Order Adopting).       The Court therefore directed the

Government to respond to Spaulding’s motion and permitted Spaulding to

respond, to specifically address the plea-waiver issue as well as address her

motion on the merits. Doc. 19. The Government has moved to dismiss

Spaulding’s motion, arguing, inter alia, that she waived her collateral

attack rights in her plea agreement. Doc. 21.

     Spaulding, apparently misunderstanding the nature of the Eleventh

Circuit’s remand, concludes that “the ‘waiver’ issue” is “res judicata” and

thus settled. Doc. 24 at 2. She seems to believe that the Government’s

failure to raise the collateral attack waiver resulted in a waiver of that

defense. See id. But the Court initially denied her motion by raising

Spaulding’s collateral attack waiver sua sponte — without waiting for either

the Government or Spaulding’s response. See doc. 3. The Government, in

other words, has not waived the issue. The Eleventh Circuit ordered this

Court to give Spaulding the opportunity to meaningfully respond to the

collateral attack waiver in her plea agreement.        Doc. 18.   Given this

directive, the Court will provide Spaulding one more chance to address the

merits of the Government’s arguments.

     Spaulding is ORDERED to file her opposition to the Government’s

motion to dismiss her § 2255 motion, if any, within 30 days of service of this

                                      2
Order. 1 If she fails to timely oppose the motion, the Government’s motion

to dismiss will be construed as unopposed. See S.D. Ga. L. R. 7.5 (“Failure

to respond within the applicable time period shall indicate that there is

no opposition to a motion.”).

      SO ORDERED, this 19th           day o   p l, 2019.
                                          of April, 0 9.

                                     ______________________________
                                      _____________________________
                                     CHRIS     ER L. RAY
                                      HRISTOPHER
                                         STOPH
                                             HER
                                     UNITED STATES MAGISTRATE JU
                                                               UDGE
                                     SOUTHERN DISTRICT OF GEORGIA




1
  To aid Spaulding in her endeavor, the Clerk is DIRECTED to enclose a copy of the
Government’s motion to dismiss (doc. 21) with this Order.
                                        3
